Docket No. 101065.




                     IN THE
                SUPREME COURT
                       OF
              THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
CRAIG                   WAID, Appellee.

                Opinion filed June 2, 2006.



    JUSTICE McMORROW delivered the judgment of the court,
with opinion.
    Chief Justice Thomas and Justices Freeman, Fitzgerald,
Kilbride, Garman, and Karmeier concurred in the judgment and
opinion.



                         OPINION
    Defendant, Craig Waid, was charged with various drug- and
alcohol-related offenses in four separate cases in the circuit
court of Pike County. Prior to trial, on defendant=s motion, the
circuit court found defendant mentally unfit to stand trial. The
court also found that there was no substantial probability that
defendant, if provided with a course of treatment, would attain
fitness within one year. 725 ILCS 5/104B16, 104B23 (West
2004). The State moved for a discharge hearing to determine
the sufficiency of the evidence against defendant. 725 ILCS
5/104B23, 104B25 (West 2004). The State also moved,
pursuant to section 104B25(a), for the admission of certain
evidence at the discharge hearing. The circuit court denied the
State=s motion for admission of evidence, effectively finding
section 104B25(a) unconstitutional. The circuit court certified
for interlocutory appeal the question of whether this ruling was
correct. 155 Ill. 2d R. 308(a). The State appealed to the
appellate court, which transferred the appeal to this court.
Citing to Supreme Court Rule 365 (155 Ill. 2d R. 365), the
appellate court noted that the circuit court order effectively held
section 104B25(a) unconstitutional.

                          BACKGROUND
    In case No. 03BDTB84, defendant was charged with driving
a vehicle while under the influence of alcohol, a Class A
misdemeanor. In a second case, No. 03BCMB227, defendant
was charged with three offenses: possession of drug
paraphernalia, a Class A misdemeanor; possession of
cannabis, a Class C misdemeanor; and delivery of alcoholic
liquor to a person under 21 years of age, a Class A
misdemeanor. In No. 04BCMB44, defendant was charged with
two of the same offenses as in No. 03BCMB227: possession of
drug paraphernalia and possession of cannabis. In the fourth
case, No. 03BTRB3632, defendant was cited for illegal
transportation of alcohol.
    Prior to trial, defendant moved, pursuant to section 104B11
of the Code of Criminal Procedure of 1963 (725 ILCS 5/104B11
(West 2004)), for a hearing on whether defendant was fit to
stand trial. In his motion, defendant pointed to a previous
finding by the Social Security Administration that defendant

                               -2-
was disabled because of Alow cognitive functioning@ and other
reasons. Defendant alleged that there was a bona fide doubt
as to his fitness to stand trial. Defendant also requested,
pursuant to section 104B12 (725 ILCS 5/104B12 (West 2004)),
that the hearing be held before a jury.
     The jury found defendant Anot mentally fit to stand trial,@ and
the circuit court entered an order to that effect. Subsequently,
the circuit court found that there was no substantial probability
that defendant would become fit within one year. Under section
104B23 of the Code, if a court determines that there is no
substantial probability that a defendant will become fit to stand
trial within one year, the State may ask the court to set the
matter for a discharge hearing pursuant to section 104B25. On
July 29, 2004, the State filed a motion seeking a discharge
hearing. The purpose of such a hearing, which is to be
conducted Aby the court without a jury,@ is to determine the
sufficiency of the evidence against the defendant. 725 ILCS
5/104B25(a) (West 2004).
     With regard to evidence that may be admitted at a
discharge hearing, subsection (a) provides:
            AThe court may admit hearsay or affidavit evidence
        on secondary matters such as testimony to establish the
        chain of possession of physical evidence, laboratory
        reports, authentication of transcripts taken by official
        reporters, court and business records, and public
        documents.@ 725 ILCS 5/104B25(a) (West 2004).
Pursuant to this provision, the State moved, prior to the
discharge hearing, for admission of various items of evidence
from the Pike County sheriff=s department and the Illinois State
Police. Included were sheriff=s department evidence-inventory
logs referring to Aseeds,@ a Agreen leafy substance,@ a Ametal
tube,@ Apills@ and Apipes.@ The State also sought to admit State
Police evidence receipts referring to these same items, as well
as State Police lab results on cannabis and blood. The circuit
court ordered the parties to file briefs on the issue of
Aadmission of evidence by affidavit/hearsay in a discharge
hearing pursuant to 725 [ILCS] 5/104B25.@



                                -3-
    A hearing was held on the State=s motion to admit
evidence, and the circuit court denied the motion. Relying on
People v. McClanahan, 191 Ill. 2d 127 (2000), which ruled
unconstitutional a statute that allowed the use of lab reports in
lieu of actual testimony in a criminal prosecution, the circuit
court in the case at bar held that the State=s evidence-inventory
logs, evidence receipts and lab reports would not be admissible
unless the persons who prepared this evidence were called to
testify. In the court=s view, to admit this evidence without
accompanying testimony would violate defendant=s
constitutional right to be confronted with the witnesses against
him. The circuit court stated:
            A[T]he Court was very clear in McClanahan that
        affidavit evidence was not available at the criminal trial.
        *** [T]hey said it violated the right of confrontation, and it
        violated the right of the defendant to confront the
        witness.@
    The circuit court also noted that, while a discharge hearing
apparently was a civil proceeding, a finding of no acquittal (not
not guilty) could result in the loss of defendant=s freedom. The
court stated: A[Defendant] could be, although not incarcerated,
he certainly could lose his freedom if he were to be
hospitalized or placed in a facility of some sort.@
    The circuit court=s order effectively held section 104B25(a)
unconstitutional. The court also certified for interlocutory
appeal the question of whether its ruling denying the State=s
motion to admit evidence was correct.
    The State appealed, and the case was docketed in the
appellate court. On August 1, 2005, the appellate court entered
an order transferring the appeal to this court pursuant to
Supreme Court Rule 365 (155 Ill. 2d R. 365). The order stated:
            AThe State appeals from an order effectively holding
        section 104B25(a) of the Code of Criminal Procedure of
        1963 unconstitutional. Under either civil or criminal
        Supreme Court Rules, such appeals are within the
        direct jurisdiction of the supreme court. Accordingly,
        pursuant to Supreme Court Rule 365, this appeal is
        transferred to the Supreme Court of Illinois.@


                                 -4-
                             ANALYSIS
     At the outset, we clarify the basis of our jurisdiction. The
parties, in their briefs, raise the question of whether this case
falls under the rules for appeal in criminal cases (Rules 603
and 604(a)) or civil cases (Rule 302). We turn to the issue of
whether a discharge hearing is civil or criminal in nature.
     The State argues that a discharge hearing is not a criminal
prosecution. Instead, it is an Ainnocence only@ proceeding that
results in a final adjudication of charges only if the evidence
fails to establish the defendant=s guilt beyond a reasonable
doubt (resulting in the defendant=s acquittal) or the defendant is
found not guilty by reason of insanity. If the evidence is found
to be sufficient to establish the defendant=s guilt, no conviction
results. Instead, the defendant is found not not guilty (People v.
Lavold, 262 Ill. App. 3d 984 (1994)) and may be held for
treatment. A criminal prosecution of the charges against the
defendant does not take place unless or until the defendant is
found fit to stand trial.
     Defendant argues, to the contrary, that a discharge hearing
is more criminal than civil in nature. Under section 104B25, a
defendant who is found not not guilty is subject to an initial
period of treatment, which may be followed by civil
commitment. Defendant likens this period of treatment and
possible civil commitment to incarceration resulting from a
criminal conviction. According to defendant, a discharge
hearing is meant to determine whether a defendant is guilty
and to impose punishment.
     We agree with the State that a discharge hearing is not a
criminal prosecution. It is well settled that the due process
clause of the fourteenth amendment (U.S. Const., amend. XIV)
bars the criminal prosecution of a defendant who is not
competent to stand trial. Medina v. California, 505 U.S. 437,
439, 120 L. Ed. 2d 353, 359, 112 S. Ct. 2572, 2574 (1992). In
Illinois, a section 104B25 discharge hearing takes place only
after a defendant has been found unfit to stand trial.
Accordingly, in keeping with due process requirements, a
discharge hearing under section 104B25 is Aan >innocence only=


                               -5-
hearing, that is to say, a proceeding to determine only whether
to enter a judgment of acquittal, not to make a determination of
guilt.@ People v. Rink, 97 Ill. 2d 533, 543 (1983); see also
People v. Pastewski, 164 Ill. 2d 189, 200 (1995) (Aa defendant
who is not acquitted at a discharge hearing has not gained a
definitive resolution of the charges against him@). AThe question
of guilt is to be deferred until the defendant is fit to stand trial.@
Rink, 97 Ill. 2d at 543.
    Notwithstanding the foregoing, defendant points to the
Atreatment period@ that results from a finding of not not guilty.
According to defendant, section 104B25 requires this Aterm of
>treatment= to be equal to the maximum term available for the
crime >committed.= @ In defendant=s view, this alleged
requirement that the treatment period be equal to a defendant=s
maximum potential prison sentence indicates that the purpose
of the proceeding is to impose punishment.
    Defendant is incorrect in asserting that the treatment period
must be equal to a defendant=s maximum potential prison
sentence. Under section 104B25(d), if a defendant is found not
not guilty, he is initially subject to a treatment period of from
one to five years, depending on the seriousness of the
offenses charged. 725 ILCS 5/104B25(d) (West 2004). In the
case at bar, where the charges against defendant are for
misdemeanors rather than felonies, defendant is subject to a
one-year period of treatment. If, at the expiration of this initial
treatment period, a defendant continues to be unfit to stand
trial, the court must determine whether he is subject to
involuntary admission under the Mental Health and
Developmental Disabilities Code, or if he constitutes a serious
threat to the public safety. 725 ILCS 5/104B25(g)(2) (West
2004). If so, the defendant is remanded to the Department of
Human Services (DHS) for further treatment. 1 However, A[i]n

   1
    During the period of the defendant=s commitment to DHS for treatment,
the original court having jurisdiction over the defendant must hold a hearing
every 180 days to determine whether the defendant: (1) remains subject to
involuntary commitment, or (2) is in need of mental-health services in the
form of inpatient care, or (3) is in need of mental-health services but is not
subject to involuntary commitment or inpatient care. 725 ILCS

                                    -6-
no event may the treatment period be extended to exceed the
maximum sentence to which a defendant would have been
subject had he or she been convicted in a criminal proceeding.@
725 ILCS 5/104B25(g)(4) (West 2004). The potential maximum
prison sentence thus serves as a ceiling rather than a floor.
Contrary to defendant=s assertion, this sentence represents the
upper limit of a commitment term rather than its required
length.
    Defendant also is incorrect in asserting that the purpose of
a discharge hearing is to impose punishment. As previously
noted, a discharge hearing is Aan >innocence only= hearing, that
is to say, a proceeding to determine only whether to enter a
judgment of acquittal, not to make a determination of guilt.@
Rink, 97 Ill. 2d at 543. It Aenables an unfit defendant to have
the charges dismissed if there is not enough evidence to prove
he committed the acts charged beyond a reasonable doubt.@
People v. Christy, 206 Ill. App. 3d 361, 365 (1990). The only
possible final outcome is one that is favorable to the defendant:
a determination that he is not guilty, or not guilty by reason of
insanity.
    We conclude that a section 104B25 discharge hearing is
civil rather than criminal in nature. It follows that our jurisdiction
in this case falls under our rules for civil appeals. The State
argues that jurisdiction lies pursuant to Rule 302(a)(1).
However, Rule 302(a)(1) does not expressly allow for direct
appeal to this court from an interlocutory order declaring a
statute unconstitutional. In re H.G., 197 Ill. 2d 317, 328 (2001).
Rule 302(a)(1) states: AAppeals from final judgments of circuit
courts shall be taken directly to the Supreme Court (1) in cases
in which a statute of the United States or of this State has been
held invalid ***.@ (Emphasis added.) 134 Ill. 2d R. 302(a)(1).
    We need not decide whether jurisdiction exists in this cause
under Rule 302(a)(1). Rule 302(b) authorizes this court to grant
direct appeal in cases in which the public interest requires
prompt adjudication. 134 Ill. 2d R. 302(b). In our view, the

5/104B25(g)(2) (West 2004).



                                 -7-
instant appeal, which is from the circuit court=s declaration that
section 104B25(a) is unconstitutional, presents such a case.
See People v. Miller, 202 Ill. 2d 328, 334 (2002). Accordingly,
on our own motion, we grant the State leave to appeal the
circuit court=s interlocutory order under Rule 302(b). See H.G.,
197 Ill. 2d at 329.
     Before addressing the constitutionality of section 104B25(a),
we consider a nonconstitutional issue raised by defendant as a
possible basis for upholding the trial court Awithout need of
reaching the constitutional issue.@ It is well settled that Athis
court will not address constitutional issues that are
unnecessary for the disposition of the case under review
[citation] even though the court acquires jurisdiction of the case
because a constitutional question is involved.@ People v.
Sklodowski, 162 Ill. 2d 117, 131 (1994). Defendant argues that
the police laboratory reports sought to be introduced by the
State at the discharge hearing do not constitute Asecondary
matters@ within the meaning of section 104B25(a), and the
reports therefore are not admissible under section 104B25(a).
According to defendant, the laboratory reports, which deal with
cannabis and blood, are being offered to prove the main point
of the prosecution, which is that defendant possessed
cannabis. In defendant=s view, these reports therefore cannot
be secondary. We disagree.
     The primary objective in construing a statute is to give
effect to the intention of the legislature. The best indication of
this intent are the words of the statute. People v. Collins, 214
Ill. 2d 206, 214 (2005). AWhere the language [of the statute] is
plain and unambiguous[,] we must apply the statute without
resort to further aids of statutory construction.@ Collins, 214 Ill.
2d at 214.
     Section 104B25(a) provides, in pertinent part:
            AThe court may admit hearsay or affidavit evidence
         on secondary matters such as testimony to establish the
         chain of possession of physical evidence, laboratory
         reports, authentication of transcripts taken by official
         reporters, court and business records, and public
         documents.@ (Emphases added.) 725 ILCS 5/104B25(a)
         (West 2004).

                                -8-
The plain language of section 104B25(a) unambiguously
includes Alaboratory reports@ in its list of Asecondary matters.@
The clear intent of the legislature was to designate Alaboratory
reports@ as Asecondary matters.@ We reject defendant=s
contrary construction of section 104B25(a).
     We turn to the question of the constitutionality of section
104B25(a). As noted, the circuit court found section 104B25(a)
unconstitutional on the ground that it violated defendant=s right,
under the confrontation clauses of the United States and the
Illinois Constitutions, to be confronted with the witnesses
against him. In reaching this conclusion, the circuit court relied
on People v. McClanahan, 191 Ill. 2d 127 (2000), which
considered a different provision of the Code of Criminal
Procedure that also dealt with laboratory reports. This statute,
section 115B15 (725 ILCS 5/115B15 (West 1998)), allowed the
State, in prosecutions under the Cannabis Control Act or the
Illinois Controlled Substances Act, to use laboratory reports in
lieu of actual testimony as prima facie evidence of the contents
of the substance at issue. Under section 115B15(c), however,
the State was not allowed to use these reports as prima facie
evidence if the defendant filed, within seven days, a demand
for the testimony of the witness who prepared the report. 725
ILCS 5/115B15(c) (West 1998).
     In McClanahan, this court held that section 115B15 was
unconstitutional. Analyzing the statute under Ohio v. Roberts,
448 U.S. 56, 65 L. Ed. 2d 597, 100 S. Ct. 2531 (1980),
overruled, Crawford v. Washington, 541 U.S. 36, 158 L. Ed. 2d
177, 124 S. Ct. 1354 (2004), which was controlling at the time,
this court concluded that section 115B15 violated the
confrontation clauses of the federal and state constitutions
because the laboratory-report evidence neither fell within a
firmly rooted hearsay exception nor contained particularized
guarantees of trustworthiness. McClanahan also held that, in
compelling the defendant to make a demand for live testimony,
the statute Aimpermissibly requires the defendant to take
affirmative action to secure a right that he has already been
constitutionally guaranteed or be deemed to have waived that
right.@ McClanahan, 191 Ill. 2d at 136.


                               -9-
     McClanahan is distinguishable from the case at bar. In
McClanahan, the evidence in question was admitted in a
criminal prosecution, a proceeding to which the confrontation
clause clearly applies. The sixth amendment of the United
States Constitution states, in pertinent part: AIn all criminal
prosecutions, the accused shall enjoy the right *** to be
confronted with the witnesses against him ***.@ (Emphasis
added.) U.S. Const., amend. VI. Similarly, the confrontation
clause of the Illinois Constitution provides: AIn criminal
prosecutions, the accused shall have the right *** to be
confronted with the witnesses against him or her ***.@
(Emphasis added.) Ill. Const. 1970, art. I, '8. In the case at
bar, we have determined that a discharge hearing under
section 104B25 is not a criminal prosecution. Neither the
federal nor the state confrontation clause applies to a
discharge hearing. McClanahan is inapposite, and the circuit
court was incorrect in ruling, based on McClanahan, that
section 104B25(a) violated defendant=s rights under the
confrontation clause.
     We find support for our conclusion in Commonwealth v.
DelVerde, 398 Mass. 288, 496 N.E.2d 1357 (1986). The
defendant in DelVerde was arrested for, and confessed to,
murder and rape. Prior to trial, the defendant, who had a
history of mental retardation, was found not competent to stand
trial. Subsequently, the defendant, acting through his defense
counsel and his guardian, reached a plea agreement with the
prosecutor, and offered to plead guilty to a reduced charge of
manslaughter. The trial court refused to accept the offer of
plea, and the case was appealed. The certified issue on appeal
was whether a criminal defendant who was found incompetent
to stand trial could enter a plea of guilty through his guardian
and have it accepted by the trial court. In support of his
position, the defendant argued, inter alia, that Aa criminal
defendant found incompetent to stand trial and who is likely to
remain that way for life faces a permanent denial of certain
constitutional rights, including specifically his Sixth Amendment
rights to a speedy trial, to an impartial jury, and to confront
witnesses.@ DelVerde, 398 Mass. at 291-92, 496 N.E.2d at
1359-60. The court in DelVerde answered the certified

                              -10-
question in the negative. The court concluded that an
incompetent defendant could not enter a guilty plea knowingly
and intelligently, and therefore such a plea, if entered, would
be invalid. The court added that the defendant=s sixth
amendment rights to a speedy trial, an impartial jury, and the
confrontation of witnesses would become operative when the
State later prosecuted him. See also Spero v. Commonwealth,
424 Mass. 1017, 1018, 678 N.E.2d 435, 436 (1997) (noting
that incompetent defendant would have an opportunity to
confront the witnesses against her at trial when she became
competent).
     In the case at bar, defendant argues that the sixth
amendment right to confrontation does apply to a discharge
hearing. However, he qualifies this contention by noting that
this right is tolled by a defendant=s unfitness. Defendant=s
position is essentially in accord with our holding regarding the
applicability of the confrontation clause to a discharge hearing.
Because a discharge hearing under section 104B25 is not a
criminal prosecution, a defendant=s confrontation clause rights
are not implicated at that point in the proceedings. If, pursuant
to section 104B25(g)(1), a defendant were found to be fit and a
trial were held, this proceeding would constitute a criminal
prosecution, and the confrontation clause then would apply.
     Defendant argues in the alternative that even if a discharge
hearing is civil rather than criminal in nature, protections such
as the right to confrontation should apply. Defendant points to
proceedings under the Sexually Dangerous Persons Act
(SDPA), which is civil in nature, and notes that the right to
confront witnesses is accorded defendants in such
proceedings under the due process clause of the fourteenth
amendment of the United States Constitution. U.S. Const.,
amend. XIV. Defendant argues that the same right should be
accorded defendants in discharge hearings and that, if this
right does apply, the admission of hearsay evidence pursuant
to section 104B25(a) violates the due process clause.
     Defendant is correct regarding the rights granted a
defendant in a proceeding under the SDPA. In People v.
Trainor, 196 Ill. 2d 318, 338 (2001), this court noted that, even
though proceedings under the SDPA are civil in nature, the

                              -11-
application of the SDPA nevertheless Amay result in deprivation
of liberty.@ Trainor reaffirmed that Aa person proceeding under
the Act must be accorded the essential protections available to
a defendant in a criminal trial.@ Trainor, 196 Ill. 2d at 338-39.
Included among these protections is the right to confront
witnesses. The court stated: A[W]e agree[ ] that the right to due
process entitles the defendant to the right to confront and
cross-examine witnesses testifying against him ***.@ Trainor,
196 Ill. 2d at 329.
     Proceedings under the SDPA are distinguishable from a
section 104B25 discharge hearing. Unlike a discharge hearing,
an SDPA proceeding is an adjudicatory proceeding. It is
conducted in lieu of criminal prosecution (Trainor, 196 Ill. 2d at
327) and results in a final determination of the charges against
a defendant. Under section 8 of the SDPA, a defendant who is
found to be a sexually dangerous person is committed to the
guardianship of the Director of Corrections for care and
treatment for an indeterminate period. 725 ILCS 205/8 (West
2004).
     A discharge hearing, by contrast, is an Ainnocence only@
proceeding that results in a final determination of the charges
against the defendant only if he is found not guilty, or not guilty
by reason of insanity. If the evidence presented at a discharge
hearing is sufficient to establish the defendant=s guilt, no
conviction results. Instead, the defendant is found not not
guilty. AThe question of guilt is to be deferred until the
defendant is fit to stand trial.@ Rink, 97 Ill. 2d at 543. Moreover,
a defendant who is found not not guilty at a discharge hearing
is not immediately subject to an indeterminate period of
commitment, as is a defendant who is found to be a sexually
dangerous person under the SDPA. As previously indicated, a
defendant who is found not not guilty at a discharge hearing is
initially subject to a treatment period of from one to five years,
depending on the seriousness of the offenses charged. 725
ILCS 5/104B25(d) (West 2004). If, at the expiration of this initial
treatment period, a defendant continues to be unfit to stand
trial, the court must determine whether he is subject to
involuntary admission under the Mental Health and
Developmental Disabilities Code, or constitutes a serious threat

                               -12-
to the public safety. 725 ILCS 5/104B25(g)(2) (West 2004). If
so, the defendant is remanded to the DHS for further
treatment. However, A[i]n no event may the treatment period be
extended to exceed the maximum sentence to which a
defendant would have been subject had he or she been
convicted in a criminal proceeding.@ 725 ILCS 5/104B25(g)(4)
(West 2004).
     Contrary to defendant=s contention, a discharge hearing is
not analogous to an SDPA proceeding. Given the differences
between these two proceedings, we conclude that a defendant
subject to the SDPA has a greater liberty interest than does a
defendant at a discharge hearing. It follows that a defendant at
a discharge hearing is not accorded, under the due process
clause, the same degree of Aprotections available at a criminal
trial@ (Trainor, 196 Ill. 2d at 328) as is given a defendant who is
subject to an SDPA proceeding.
     This court has come to a similar conclusion regarding a
juvenile transfer hearing, which is a proceeding to determine
whether a juvenile may be tried as an adult (705 ILCS
405/5B805 (West 2004)). In People v. Taylor, 76 Ill. 2d 289,
303 (1979), we stated: AThe transfer hearing not being
adjudicatory, the procedural safeguards required at criminal
trials and adjudications of delinquency are not mandated by
due process.@ As a consequence, reliable hearsay, including
documentary or testimonial evidence, is admissible at such a
proceeding. Taylor, 76 Ill. 2d at 305.
     In In re W.J., 284 Ill. App. 3d 203 (1996), our appellate
court stated:
         A[T]he salient feature of the transfer hearing is that,
         analogous to the preliminary or detention hearing, it
         does not result in a determination of guilt or innocence.
         [Citations.] As such, the requisite due process
         safeguards need not rise to the level mandated in a
         criminal or adjudicatory proceeding. [Citations.] Like the
         preliminary hearing, transfer proceedings may be based
         upon hearsay evidence.@ W.J., 284 Ill. App. 3d at 208.
     Defendant argues that a discharge hearing is not analogous
to a juvenile transfer hearing, which is nonadjudicatory. In


                               -13-
defendant=s view, a discharge hearing is adjudicatory.
Defendant asserts: AThe hearing process under the Statute in
issue does result in a finding of guilt or innocence.@ This is
simply not the case. As we have previously noted, a discharge
hearing under section 104B25 is an Ainnocence only@ hearing.
AThe question of guilt is to be deferred until the defendant is fit
to stand trial.@ Rink, 97 Ill. 2d at 543. A discharge hearing
simply enables an unfit defendant to have the charges
dismissed if the State does not have the evidence to prove he
committed the charged offenses beyond a reasonable doubt.
Christy, 206 Ill. App. 3d at 365.
     In determining whether a statute has been shown to be
unconstitutional, we are guided by the principle that all statutes
are presumed to be constitutional. The burden of rebutting that
presumption is on the party challenging the validity of the
statute to demonstrate clearly a constitutional violation. People
v. Greco, 204 Ill. 2d 400, 406 (2003). AIf reasonably possible, a
statute must be construed so as to affirm its constitutionality
and validity.@ Greco, 204 Ill. 2d at 406.
     In the case at bar, there has been no clear showing of a
constitutional violation. The sixth amendment confrontation
clause does not apply to a discharge hearing, which is not a
criminal prosecution. Therefore, section 104B25(a), which
allows the admission of hearsay or affidavit evidence at a
discharge hearing, does not violate the confrontation clause.
Nor does the admission of hearsay evidence pursuant to
section 104B25(a) violate the due process clause. A defendant
in a discharge hearing is not accorded, under the due process
clause, the same degree of Aprotections available at a criminal
trial@ (Trainor, 196 Ill. 2d at 328) as is given a defendant subject
to an SDPA proceeding. Therefore, reliable hearsay of the type
allowed under section 104B25(a) is admissible at a discharge
hearing.

                        CONCLUSION
   We reverse the judgment of the circuit court denying the
State=s motion to admit evidence-inventory logs, evidence
receipts, and laboratory reports pursuant to section 104B25(a).


                               -14-
We remand the cause to the circuit court for further
proceedings consistent with this opinion.

                          Circuit court judgment reversed;
                                          cause remanded.




                        -15-